IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00250-CR

GEORGE KRISTOPHER NEVILLE,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2016-1624-C1


                                         ORDER

       Appellant’s Brief was originally due on February 11, 2019. Appellant requested

and received an extension of time to March 13, 2019 to file his brief. The Court granted a

second extension of time to April 12, 2019, and a third extension of time to April 26, 2019.

Appellant has now filed a fourth request for an extension of time to file his brief.

       Appellant’s Fourth Motion to Extend Time to File Brief on the Merits is granted.

Appellant’s brief is due May 13, 2019.

                                                 PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted
Order issued and filed May 8, 2019




Neville v. State                     Page 2